Name: 2013/796/EU: Decision of the European Central Bank of 6Ã December 2013 on the approval of the volume of coin issuance in 2014 (ECB/2013/46)
 Type: Decision_ENTSCHEID
 Subject Matter: monetary relations;  monetary economics
 Date Published: 2013-12-21

 21.12.2013 EN Official Journal of the European Union L 349/109 DECISION OF THE EUROPEAN CENTRAL BANK of 6 December 2013 on the approval of the volume of coin issuance in 2014 (ECB/2013/46) (2013/796/EU) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 128(2) and Article 140(2) thereof, Having regard to Council Decision 2013/387/EU of 9 July 2013 on the adoption by Latvia of the euro on 1 January 2014 (1), and in particular Article 1 thereof, Whereas: (1) The European Central Bank (ECB) has the exclusive right from 1 January 1999 to approve the volume of coins issued by the Member States whose currency is the euro. (2) The derogation in favour of Latvia referred to in Article 4 of the 2003 Act of Accession has been abrogated with effect from 1 January 2014. (3) The 17 Member States whose currency is the euro and Latvia have submitted to the ECB for approval their estimates of the volume of euro coins to be issued in 2014, supplemented by explanatory notes on the forecasting methodology, HAS ADOPTED THIS DECISION: Article 1 Approval of the volume of euro coins to be issued in 2014 The ECB hereby approves the volume of euro coins to be issued by the Member States whose currency is the euro in 2014 as described in the following table: (EUR million) Issuance of coins intended for circulation and issuance of collector coins (not intended for circulation) in 2014 Belgium 24,925 Germany 655 Estonia 11,14 Ireland 48,96 Greece 6,856 Spain 201,24 France 267 Italy 58,36 Cyprus 5,1 Luxembourg 45 Malta 10,04 Netherlands 97,5 Latvia 80,91 Austria 247 Portugal 20,4 Slovenia 12 Slovakia 21,4 Finland 60 Article 2 Final provision This Decision is addressed to the Member States whose currency is the euro and Latvia. Done at Frankfurt am Main, 6 December 2013. The President of the ECB Mario DRAGHI (1) OJ L 195, 18.7.2013, p. 24.